Title: To Benjamin Franklin from Samuel Courtauld II, 16 September 1782
From: Courtauld, Samuel
To: Franklin, Benjamin


Sir
Paris 16 sepr. 1782
I always flatter’d myself that the recommendations I had the honor to deliver you on my Arrival here, were such, as might have secur’d me your Confidence, but am sorry to find they seem to have produc’d the Contrary Effect— I am totally Ignorant of the cause, being confident I have acted with Propriety:
Least you shou’d be tempted to think I might make an ungenerous use of the kind letter of Introduction you gave me for Mr. Franklyn your Son in Law I here take the liberty of Returning it:
I have the honor to be Sir Your most Obedient & most humble Servt.
Saml. Courtauld
